Exhibit 10.28

BANKFINANCIAL CORPORATION

EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”) is made effective as of October 20, 2008 (the
“Effective Date”), by and between BankFinancial Corporation, (the “Company”), a
Maryland corporation having its principal office at 15 W 060 North Frontage
Road, Burr Ridge, Illinois, and Elizabeth Doolan (“Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”) considers the
continued availability of Executive’s services to be important to the successful
management and conduct of the Company’s business, and wishes to assure the
continued availability of Executive’s full-time services to the Company as
provided in this Agreement; and

WHEREAS, Executive is willing to continue to serve in the employ of the Company
on a full-time basis on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1. POSITION AND RESPONSIBILITIES.

(a) Position. During the period of employment established by Section 2(a) of
this Agreement (the “Employment Period”), Executive agrees to serve, if
appointed to serve, as the Senior Vice President and Controller, Accounting
Department, Finance Division of the Company and BankFinancial, F.S.B. (the
“Bank”).

(b) Duties and Responsibilities. Executive shall have and exercise the duties,
responsibilities, privileges, powers and authority commensurate with such
position as the Board or the Chief Executive Officer of the Company, has
assigned and may hereafter assign to Executive.

(c) Faithful Performance. Except for periods of paid time off taken in
accordance with Section 3(t) hereof or following a Disability Determination made
in accordance with Section 4(b) hereof, or for services performed for the
Company’s Affiliates (as defined below) Executive shall devote substantially all
of her business time, attention, skill and efforts during the Employment Period
to the faithful performance of her duties hereunder, and shall not engage in any
business or activity that interferes with the performance of such duties or
conflicts with the business, affairs or interests of the Company or the Bank;
provided that, notwithstanding the foregoing, Executive may: (i) perform her
obligations under any employment agreement hereafter entered into between the
Bank and Executive (the “Bank Agreement”); and (ii) hold directorships, offices
or other positions in one or more other organizations to the extent permitted by
the Company’s Professional Responsibility Policy, as amended from time to time,
or as otherwise approved by the Board or the Chairman and Chief Executive
Officer.

(d) Performance Standards. During the Employment Period, Executive shall perform
her duties in accordance with the policies and procedures of the Company, as
amended from time to time, such reasonable performance standards as the Board or
the Chief Executive Officer of the Company has established or may hereafter
establish in the exercise of good faith



--------------------------------------------------------------------------------

business judgment, including those set forth in the Company’s Personnel Manual,
as amended from time to time, and such Business Plans as the Board or the Chief
Executive Officer of the Company has established or may hereafter establish in
the exercise of good faith business judgment.

 

2. TERM OF EMPLOYMENT.

(a) Term. The Employment Period shall commence as of the Effective Date and
shall thereafter continue for a period of twenty-four (24) months unless
extended as provided herein. On or before each anniversary of the Effective Date
during the Employment Period (each an “Anniversary Date”), the Board, subject to
the review process set forth in Section 2(b) hereof, may extend the Employment
Period for an additional one (I) year so that the remaining term of the
Employment Period shall then be twenty-four (24) months. All references herein
to the Employment Period shall mean, for all purposes of this Agreement,
Executive’s Employment Period as initially established by, and as may
subsequently be extended pursuant to, this Section 2(a).

(b) Annual Review. The Board or the Board’s Human Resources Committee (the
“Human Resources Committee”) shall review this Agreement and the compensation
arrangements provided for herein at least annually on, before or within a
reasonable time (not to exceed forty-five (45) days) after each Anniversary
Date. As part of each annual review, the Board or the Human Resources Committee
shall determine whether or not to increase Executive’s Base Salary as provided
in Section 3(a) hereof and to extend the Employment Period for an additional one
(1) year as provided in Section 2(a) hereof. The rationale and results of such
review, and the justification for any such increase or extension, shall be
documented in the minutes of the meeting at which the Board or the Human
Resources Committee conducted such review, or in any written performance reviews
referenced in such minutes. The Board, the Human Resources Committee or a person
designated by either of them shall notify Executive in writing as soon as
practicable, and not later than forty-five (45) days, after each applicable
Anniversary Date, of the results of such review, including its decision whether
or not to increase Executive’s Base Salary and to extend the Employment Period.
A decision by or the failure of the Board or the Human Resources Committee to
increase Executive’s Base Salary and/or to extend the Employment Period shall
not constitute a breach of this Agreement or a “Good Reason” under Section 5(b)
hereof. All decisions and actions of the Human Resources Committee pursuant to
this Section 2(b) shall be subject to ratification by the Board only to the
extent, if any, that ratification may be required by applicable laws and
regulations.

 

3. COMPENSATION AND OTHER BENEFITS.

(a) Base Salary. During the Employment Period, the Company shall pay Executive
the annual base salary that is reflected in the payroll records of the Company
on the Effective Date (“Base Salary”), subject to any discretionary increases
that the Board may hereafter elect to make pursuant to this Section 3(a).
Executive’s Base Salary shall be payable in accordance with the regular payroll
practices of the Company. The Board or the Human Resources Committee may
increase Executive’s Base Salary at any time, but shall not reduce Executive’s
Base Salary during the Employment Period without the Executive’s express prior
written consent. All references herein to Base Salary shall mean, for all
purposes of this Agreement, Executive’s Base Salary as initially established
ill, and as may subsequently be increased pursuant to, this Section 3(a).

 

2



--------------------------------------------------------------------------------

(b) Bonuses; Incentive Compensation. In addition to Executive’s Base Salary,
Executive shall be entitled to any cash or equity-based incentive compensation
and bonuses to the extent earned pursuant to any plan or arrangement of the
Company or the Bank in which Executive is eligible to participate during the
Employment Period, or to such other extent as the Board or its Human Resources
Committee may determine in its discretion to award to Executive.

(c) Other Compensation. The Company may provide such additional compensation to
Executive in such form and in such amounts as may be approved by the Board or
the Human Resources Committee in its sole discretion.

(d) Special Allowances. The Company shall provide Executive with either the use
of an automobile or an automobile allowance and either the use of a cellular
telephone or a cellular telephone allowance during the Employment Period in
accordance with the standard policies and practices of the Company and
consistent with that provided to Executive as of the Effective Date; provided
that the allowance for a given year must be paid to the Executive not later than
2.5 months after the end of such year.

(e) Reimbursement of Expenses. The Company shall payor reimburse Executive in
accordance with the standard policies and practices of the Company for all
reasonable expenses incurred by Executive during the Employment Period in
connection with her employment hereunder or the business of the Company;
provided that such payment or reimbursement must occur not later than 2.5 months
after the end of the year in which such expense was incurred.

(1) Paid Time Off. Executive shall be entitled to receive not less than 176
hours of paid time off (“PTO”) per calendar year during the Employment Period in
accordance with the PTO policies of the Company as then applicable to senior
executive officers of the Company. Executive shall also be entitled to take time
off during all legal holidays approved by the Board for Company employees
generally. Executive shall receive her Base Salary and the other amounts and
benefits provided for in Section 3 hereof during all PTO periods and legal
holidays. Except as permitted by the PTO policies of the Company, Executive
shall not be entitled to receive any additional compensation for her failure to
take PTO or accumulate unused PTO from one year to the next.

(g) Other Benefits. The Company shall provide Executive with all other benefits
that are now or hereafter provided uniformly to non-probationary full-time
employees of the Company during the Employment Period, including, without
limitation, benefits under any Section 125 Cafeteria Plan, any group medical,
dental, vision, disability and life insurance plans that are now or hereafter
maintained by the Company (collectively, the “Core Plans”), and under any 401(k)
plan (“401(k) Plan”) and Employee Stock Ownership Plan (“ESOP”) that is now or
hereafter sponsored by the Company, in each case subject to the Company’s
policies concerning employee payments and contributions under such plans. The
Company shall not make any changes to any Core Plan that would materially and
adversely affect Executive’s rights or benefits under such plan unless such
changes are made applicable to all non-probationary fulltime employees of the
Company on a non-discriminatory basis. Nothing paid to Executive under any Core
Plan or any 401(k) Plan or ESOP shall be deemed to be in lieu of any other
compensation that Executive is entitled to receive under this Agreement.

 

3



--------------------------------------------------------------------------------

(h) Disability Insurance. During the Employment Period, the Company may provide
Executive with a disability insurance policy with coverage sufficient to provide
Executive with annual disability insurance payments in an amount up to sixty
percent (60%) of Executive’s Base Salary for a period at least equal to the then
remaining term of the’ Employment Period (the “Disability Policy”) in the event
that Executive’s employment is terminated by reason of a Disability
Determination (as defined below). If a Disability Policy is so provided,
Executive shall be responsible for the payment of all premiums on the Disability
Policy and shall cooperate with the Company in all respects as necessary or
appropriate to enable the Company to procure the Disability Policy, and the
Company shall provide Executive with an annual allowance in an amount
sufficient, on an after-tax basis, to equal the annual premiums for the
Disability Policy; provided that the allowance for a given year must be paid to
the Executive not later than 2.5 months after the end of the year in which such
premiums are paid.

(i) Disability Insurance Adjustment. If Executive receives disability benefits
under the Disability Policy or any Core Plan or receives federal Social Security
disability benefits (collectively, “Disability Payments”), the Company’s
obligation under Section 3(a) and 6(b) hereof to pay Executive her Base Salary
shall be reduced, as of the date the Disability Payments are first received by
Executive, to an amount equal to the difference between Executive’s Base Salary
and the Disability Payments that Executive received during each applicable
payroll period. The Executive shall make reasonable good faith efforts to notify
the Company of the receipt of Disability Payments.

 

4. TERMINATION BY THE COMPANY.

(a) Termination For Cause. The Board may terminate Executive’s employment with
the Company “For Cause” at any time during the Employment Period, subject to the
requirements set forth in this Section 4(a) and in Section 7 of this Agreement.
A termination “For Cause” shall mean the Company’s termination of Executive’s
full-time employment hereunder because of Executive’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses), or
final cease-and-desist order, a repeated and material failure to achieve minimum
objectives under a Business Plan established in accordance with Section 1 (d) of
this Agreement, a repeated and material failure of Executive to meet reasonable
performance standards established in accordance with Section led) of this
Agreement, or a material breach of any provision of this Agreement.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated For Cause unless and until (i) there shall have been delivered to
Executive a written notice of the Board’s intention to terminate Executive’s
employment For Cause, specifying the alleged grounds for such termination;
(ii) if the alleged grounds for such termination are a material breach of this
Agreement, a repeated and material failure to achieve minimum objectives under a
Business Plan established in accordance with Section I (d) of this Agreement, or
a repeated and material failure of Executive to meet reasonable performance
standards established in accordance with Section led) of this Agreement,
providing Executive with a reasonable opportunity to cure, if curable, any
conduct or acts alleged to be such; (iii) following

 

4



--------------------------------------------------------------------------------

delivery of such written notice, Executive (together with any counsel selected
by her) shall have been given a reasonable opportunity to present to the Board,
at a meeting called and held for or including that purpose, Executive’s position
regarding any dispute that exists regarding the alleged grounds for termination
For Cause; and (iv) the Board shall adopt a resolution by the affirmative vote
of not less than a majority of its members, finding in good faith and on the
basis of reasonable evidence that Executive was guilty of conduct justifying a
termination For Cause. The Notice of Termination (as defined in Section 7 below)
issued in connection with the termination of Executive’s employment For Cause
shall be accompanied by a copy of such resolution. Should a dispute arise
concerning the Executive’s termination For Cause, any review of the For Cause
termination in any judicial or arbitration proceeding will be limited to a
determination of whether the Board acted in good faith and on the basis of
reasonable evidence. The Board shall also be deemed to have terminated
Executive’s employment with the Company For Cause if Executive’s employment with
the Bank is terminated For Cause during the Employment Period in accordance with
the requirements set forth in the Bank Agreement.

(b) Termination for Disability. Upon a determination (a “Disability
Determination”) of Disability (as defined below), the Board, in its discretion,
may terminate Executive’s employment with the Company at any time from and after
the date of such Disability Determination. Following a Disability Determination,
the Board may, in lieu of terminating Executive’s employment by reason of the
Disability Determination, appoint one or more other persons to serve as Acting
Senior Vice President and Controller, Accounting Department, Finance Division of
the Company to fulfill, on a temporary basis, the duties and responsibilities of
Executive. Any such temporary appointment shall be without prejudice to the
Board’s right to thereafter terminate Executive’s employment based on a
Disability Determination made pursuant to this Section 4(b) or as otherwise
provided herein. The Board shall also be deemed to have terminated Executive’s
employment with the Company based on a “Disability Determination” if Executive’s
employment with the Bank is terminated during the Employment Period based on a
“Disability Determination” in accordance with the requirements set forth in
Section 4(b) of the Bank Agreement. The term “Disability” shall mean that
(i) the Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) the Executive is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Company.

(c) Termination Without Cause. The Board, in its discretion, may terminate
Executive’s employment with the Company “Without Cause” at any time, subject to
the notification requirements set forth in Section 7 hereof. A termination
“Without Cause” shall mean the Board’s termination of Executive’s employment for
any reason other than a termination For Cause or a termination based on a
Disability Determination or death. The Board shall also be deemed to have
terminated Executive’s employment with the Company Without Cause if Executive’s
employment with the Bank is terminated during the Employment Period “Without
Cause” in accordance with the requirements set forth in the Bank Agreement.

 

5



--------------------------------------------------------------------------------

(d) Termination under Code Section 409A. Any termination described in this
Section 4 will only be deemed to have occurred if such termination constitutes a
“separation from service” as defined under Section 409A of the Internal Revenue
Code of 1986, as amended, or any successor thereto (the “Code”).

 

5. TERMINATION BY EXECUTIVE OR BY REASON OF DEATH.

(a) Termination By Resignation. Executive may, in her discretion, terminate her
employment with the Company “By Resignation” at any time during the Employment
Period, subject to the notification requirements set forth in Section 7 hereof.
A termination “By Resignation” shall mean Executive’s termination of her
employment for any reason other than a “Good Reason” as such term is defined in
Section 5(b) hereof. Executive shall also be deemed to have resigned her
employment with the Company, and to have terminated her employment with the
Company By Resignation, if Executive’s employment with the Bank is terminated
during the Employment Period By Resignation in accordance with the requirements
set forth in the Bank Agreement.

(b) Termination For Good Reason. Executive may terminate Executive’s employment
with the Company for “Good Reason,” subject to the requirements set forth in
this Section 5(b) and the notification requirements set forth in Section 7
hereof. A termination for “Good Reason” shall mean Executive’s resignation from
the Company’s employ during the Employment Period based upon any of the
following reasons, but only if taken or occurring during the Employment Period
without Executive’s prior written consent: (i) a decision by the Board not to
elect or re-elect or to appoint or re-appoint Executive to the office of Senior
Vice President and Controller, Accounting Department, Finance Division of the
Company; (ii) the Board’s relocation of Executive’s principal place of
employment to a place that is more than forty (40) miles from the principal
office of the Company located at 15 W 060 North Frontage Road, Burr Ridge,
Illinois; (iii) a reduction in Executive’s Base Salary; (iv) a material uncured
breach of this Agreement by the Company; (v) Executive’s termination of her
employment with the Bank for “Good Reason” as defined in the Bank Agreement; and
(vi) the Bank’s termination of Executive’s employment with “Without Cause” as
defined in the Bank Agreement. Executive shall have the right to elect to
terminate her employment for Good Reason only by giving the Chairman and Chief
Executive Officer of the Company a Notice of Termination (as defined below)
within sixty (60) days after the act, omission or event giving rise to said
right to elect. Notwithstanding the foregoing, Executive shall not have a right
to elect to terminate her employment (i) based on the events set forth in this
Section 5(b) solely on the basis of the Board’s appointment of an Acting Senior
Vice President and Controller, Accounting Department, Finance Division of the
Company following a Disability Determination made in accordance with
Section 4(b) of this Agreement, or (ii) if the Company fully rescinds or cures,
within ten (10) days after its receipt of Executive’s Notice of Termination, the
act, omission or event giving rise to Executive’s right to elect to terminate
her employment for Good Reason. Executive shall also be deemed to have
terminated her employment with the Company for Good Reason if Executive’s
employment with the Bank is terminated during the Employment Period for Good
Reason in accordance with the requirements set forth in the Bank Agreement.

 

6



--------------------------------------------------------------------------------

(c) Termination Upon Death. Executive’s employment with the Company shall
terminate immediately upon Executive’s death, without regard to the notification
requirements set forth in Section 7 hereof.

(d) Termination under Code Section 409A. Any termination described in this
Section 5 will only be deemed to have occurred if such termination constitutes a
“separation from service” as defined under Code Section 409A.

 

6. FINANCIAL CONSEQUENCES OF TERMINATION.

(a) Termination For Cause. In the event that Executive’s employment is
terminated For Cause during the Employment Period, the Company shall pay
Executive the unpaid balance of Executive’s Base Salary through the effective
date of the termination of Executive’s employment (“Earned Salary”), but
Executive shall receive no bonus or incentive compensation for the current year
(all such amounts shall remain unearned and unvested), and shall receive no
compensation or other benefits (including the compensation and benefits set
forth in Section 3(a) through Section 3(i) and Section 6 hereof) for any period
after the effective date of the termination of Executive’s employment; provided,
however, that any rights of Executive under any applicable state and federal
laws, including ERISA and COBRA, and any rights of Executive that have vested,
whether by application of any state or federal law, the provisions of any
contract, employee benefits plan or otherwise, shall not be terminated or
prejudiced by a termination For Cause. Upon Executive’s death, any payments due
under this Section 6(a) shall be paid, as applicable, to Executive’s estate,
trust or as otherwise required by law.

(b) Termination for Disability. In the event that Executive’s employment is
terminated during the Employment Period based on a Disability Determination, the
Company shall: (i) pay Executive her Earned Salary (as defined above); (ii) pay
Executive an amount equal to the cash incentive compensation, if any, that the
Board determines in its sole and absolute discretion that Executive is to
receive during the current year based on Executive’s demonstrable achievement of
the objectives set forth in Executive’s incentive compensation program for the
current year, prorated based on the number of days during such year that elapsed
prior to the effective date of the termination of Executive’s employment
(“Prorated Incentive Compensation”); (iii) make, for the benefit of Executive,
the matching 401 (k) plan contribution that Executive is entitled to receive for
the current year, prorated based on the number of days during such year that
elapsed prior to the effective date of the termination of Executive’s employment
(“Accrued Plan Contribution”); (iv) subject to the disability insurance
adjustment set forth in Section 3(i) hereof, pay Executive the Base Salary that
Executive would have been paid pursuant to Section 3(a) hereof from the
effective date of termination through the date the Employment Period would have
expired if Executive’s employment had not been sooner terminated based on a
Disability Determination; (v) provide Executive (and upon her death her
surviving spouse and minor children, if any) with the same coverage under the
Core Plans that Executive (and her surviving spouse and minor children, if any)
would have been provided pursuant to Section 3(g) hereof from the effective date
of termination through the third anniversary of termination based on a
Disability Determination (subject to payment of the costs and contributions that
such plans provide are the responsibility of the insured employee); and
(vi) provide Executive (and her surviving spouse and minor children, if any)
with the health insurance continuation benefits set forth in Section 6(g),
beginning on the date of the expiration

 

 

7



--------------------------------------------------------------------------------

of the health insurance coverage provided under the Core Plans pursuant to
Section 6(b)(v) (subject to the payment of the costs specified therein). Amounts
payable under Subsections (ii) and (iv) of this Section 6(b) shall be paid in
equal installments over the period beginning on the Company’s first regular
payroll date after the effective date of termination and continuing through the
Company’s first regular payroll date after the date the Employment Period would
have expired if Executive’s employment had not been sooner terminated based on a
Disability Determination.

(e) Termination Without Cause. In the event that Executive’s employment is
terminated Without Cause during the Employment Period, the Company shall:
(i) pay Executive her Earned Salary (as defined above); (ii) pay Executive her
Prorated Incentive Compensation (as defined above); (iii) make, for the benefit
of Executive, the Accrued Plan Contribution (as defined above); (iv) pay
Executive the Base Salary that Executive would have been paid pursuant to
Section 3(a) hereof from the effective date of termination through the date the
Employment Period would have expired if Executive’s employment had not been
sooner terminated Without Cause; (v) provide Executive (and upon her death her
surviving spouse and minor children, if any) with coverage under the Core Plans
that Executive would have been provided pursuant to Section 3(g) from the
effective date of the termination of Executive’s employment through the third
anniversary of the date the Executive’s employment terminated Without Cause
(subject to payment of the costs and contributions that such plans provide are
the responsibility of the insured employee) and (vi) provide Executive (and her
spouse and minor children, if any) with the health insurance continuation
benefits set forth in Section 6(g) beginning on the expiration date of the
health insurance coverage provided under the Core Plans pursuant to
Section 6(c)(v) (subject to the payment of the costs specified therein). Amounts
payable under Subsections (ii) and (iv) of this Section 6(c) shall be paid in
equal installments over the period beginning on the Company’s first regular
payroll date after the effective date of termination and continuing through the
Company’s first regular payroll date after the date the Employment Period would
have expired if Executive’s employment had not been sooner terminated Without
Cause; provided, however, to the extent any portion of the applicable payment
amount under this subsection 6( c) exceeds the “safe harbor” amount described in
Treasury Regulation Section 1.409A-l(b)(9)(iii)(A), the Executive shall receive
such portion of the applicable payment that exceeds the “safe harbor” amount in
a single lump sum payment payable within five (5) days after the Executive’s
termination.

(d) Termination By Resignation. In the event that Executive’s full-time
employment is terminated By Resignation during the Employment Period, the
Company shall pay Executive her Earned Salary (as defined above), but Executive
shall receive no compensation or other benefits (including the compensation and
benefits set forth in Section 3(a) through Section 3(i) hereof) for any period
after the effective date of the termination of Executive’s employment; provided,
however, that any rights of Executive under any applicable state and federal
laws, including ERISA and COBRA, and any rights of Executive that have vested,
whether by application of any applicable state or federal law, the provisions of
any contract, employee benefits plan or otherwise, shall not be terminated or
prejudiced by a termination By Resignation.

(e) Termination for Good Reason. In the event that Executive’s employment is
terminated by Executive for Good Reason during the Employment Period, the
Company shall

 

 

8



--------------------------------------------------------------------------------

pay Executive the same amounts that Executive would have been paid pursuant to
Sections 6(c)(i), (ii), (iii) and (iv), and shall provide Executive (and upon
her death her surviving spouse and minor children, if any) with the same
coverages under the Core Plans coverage that Executive (and her spouse and minor
children, if any) would have been provided pursuant to Section 6(c)(v) (subject
to the payment of the costs and contributions that such plans provide are the
responsibility of the insured employee) and the same health insurance
continuation benefits that Executive (and her spouse and minor children, if any)
would have been provided pursuant to Section 6(c)(vi) (subject to the payment of
the costs specified therein) if Executive’s employment had been terminated by
the Company Without Cause on the effective date of the termination of
Executive’s employment. Amounts payable under this Section 6(e) shall be paid in
equal installments over the period beginning on the Company’s first regular
payroll date after the effective date of termination and continuing through the
Company’s first regular payroll date after the date the Employment Period would
have expired if Executive’s employment had not been sooner terminated for Good
Reason; provided, however, to the extent any portion of the applicable payment
amount under this subsection 6( e) exceeds the “safe harbor” amount described in
Treasury Regulation Section 1.409A-l(b)(9)(iii)(A), the Executive shall receive
such portion of the applicable payment that exceeds the “safe harbor” amount in
a single lump sum payment payable within five (5) days after the Executive’s
termination.

(1) Termination Upon Death. In the event Executive’s employment with the Company
is terminated during the Employment Period by reason of Executive’s death, the
Company shall pay Executive’s estate or trust, as applicable, the same amounts
Executive would have been paid pursuant to Sections 6(b)(i), (ii), (iii) and
(iv), and shall provide her surviving spouse and minor children, if any, with
the same coverages under the Core Plans that they would have been provided
pursuant to Section 6(b)(v) (subject to the payment of the costs and
contributions that such plans provide are the responsibility of the insured
employee) and the same health insurance continuation coverages they would have
been provided pursuant to Section 6(b)(vi) (subject to the payment of the costs
specified therein) if Executive’s employment had been terminated by the Company
based on a Disability Determination on the date of Executive’s death. Amounts
payable under this Section 6(f) shall be paid in a single lump sum on the
Company’s second regular payroll date after the date of Executive’s death.

(g) Post-Employment Health Insurance. In the event of Executive’s termination of
employment pursuant to Sections 4(b), 4(c), 5(b) or 5(c), beginning on the
expiration date of any health insurance coverage under the Core Plans provided
pursuant to Section 6 hereof and continuing through the earlier of (i) the date
on which Executive becomes eligible for comparable coverage under another group
health insurance plan with no pre-existing condition limitation or exclusion or
(ii) the date on which Executive becomes entitled to benefits under Medicare
(and the date on which the Executive’s spouse becomes entitled to benefits under
Medicare with respect to the right to continued coverage for such spouse),
Executive (and any qualified dependents, including Executive’s spouse) shall be
entitled to group health insurance coverage. Such coverage shall be provided
under the group health insurance plan in which the employees and senior
executives of the Bank and the Company (including the employees and senior
executives of any successors of the Bank and the Company) participate (as such
plan is then in effect and as it may be modified, replaced or substituted at any
time and from time to time during the period of coverage contemplated in this
Section 6(g)), to the same extent as Executive was participating immediately
prior to termination, at the Executive’s cost, which cost

 

 

9



--------------------------------------------------------------------------------

shall be an amount equal to the cost of such benefits as if such benefits were
being provided pursuant to COBRA. Executive shall promptly notify the Company if
Executive becomes eligible for coverage under another group health plan with no
pre-existing condition limitation or exclusion or Executive becomes entitled to
full benefits under Medicare. Nothing contained in this section is intended to
limit or otherwise modify benefits that the Executive may otherwise be entitled
to under this Agreement with respect to the Core Plans.

(h) General Release. In consideration of the Company’s agreements with respect
to the monetary payments and other benefits provided for in Section 6 of this
Agreement (which payments and benefits exceed the nature and scope of that to
which Executive would have been legally entitled to receive absent this
Agreement), and as a condition precedent to Executive’s receipt of such payments
and other benefits, Executive (or in the event of Executive’s death, Executive’s
executor, trustee, administrator or personal representative, as applicable),
shall, at the time the first of any such payments and other benefits is
tendered, execute and deliver to the Company a general release in favor of the
Company and its Affiliates (as defined below), releasing all claims, demands,
causes of actions and liabilities arising out of this Agreement, Executive’s
employment or the termination thereof, including, but not limited to, claims,
demands, causes of action and liabilities for wages, back pay, front pay,
attorney’s fees, other sums of money, insurance, benefits, or contracts; and all
claims, demands, causes of actions and liabilities arising out of or under the
statutory, common law or other rules, orders or regulations of the United States
or any State or political subdivision thereof, whether now existed or
hereinafter enacted or adopted, including the Age Discrimination in Employment
Act and the Older Workers Benefit Protection Act, and no further payments shall
be due Executive until such time as all applicable waiting or rescission periods
there under shall have expired or shall have been waived. Notwithstanding the
foregoing or anything to the contrary herein, the general release shall not
release, and shall expressly reserve, any unperformed obligations of the Company
under this Agreement. Notwithstanding the foregoing or anything to the contrary
herein, the general release shall not release, and shall expressly reserve, any
unperformed obligations of the Company under this Agreement, or of the Bank
under the 2006 EIP or the Bank Agreement, to Executive.

 

7. NOTICE OF TERMINATION.

Any termination or purported termination by the Company or Executive of
Executive’s employment with the Company shall be communicated by a Notice of
Termination to the other party. A “Notice of Termination” shall mean a written
notice that shall set forth the effective date of the termination of Executive’s
employment, identify the specific termination provision(s) in this Agreement
relied upon, and set forth in reasonable detail the facts and circumstances
claimed to provide a basis for the termination of Executive’s employment under
the provision so identified. The party issuing the Notice of Termination shall
cause it to be delivered to the other party either in person, by United States
mail or via a reputable commercial delivery service (i) not less than thirty
(30) days prior to the effective date of termination in the case of a
termination Without Cause or By Resignation or based on a Disability
Determination; (ii) not less than thirty (30) days prior to the effective date
of termination and as otherwise provided in Section 4(a) hereof in the case of a
termination For Cause; and (iii) as provided in Section 5(b) hereof in the case
of a termination for Good Reason. Notices to the Company shall be addressed and
delivered to the principal headquarters office of the Company, Attention: Chief
Executive

 

 

10



--------------------------------------------------------------------------------

Officer, with a copy concurrently so delivered to General Corporate Counsel to
the Company, Barack Ferrazzano Kirschbaum & Nagelberg LLP, 200 West Madison
Street, Suite 3900, Chicago, Illinois 60606, to the joint attention of Edwin S.
del Hierro and Donald L. Norman, Jr. Notices to the Executive shall be sent to
the address set forth below the Executive’s signature on this Agreement, or to
such other address as Executive may hereafter designate in a written notice
given to the Company and its counsel.

 

8. NON-COMPETITION AND OTHER AGREEMENTS.

(a) Non-Competition. Executive shall not, during the Non-Competition Period (as
hereinafter defined), directly or indirectly, and in any capacity, including as
an individual for Executive’s own account, or as an employee, agent, independent
contractor, consultant, officer, director, stockholder, owner or member of any
association, corporation (whether for profit or not for profit), partnership
(whether general or limited), limited liability company, trust, firm, any
federal, state or local government, agency, commission, board, district or body
politic, any other registered or legal entity of any type (each a “Legal
Entity”), or as an employee, agent, independent contractor or consultant of or
for any person, compete with the Company in any of the following lines of
business: the business of originating or purchasing loans, leases and payment
streams there under, accepting deposits, selling or providing insurance,
securities, financial planning, and asset management products and services,
accepting referrals of any of the foregoing, and other business contracts,
relationships or activities of the Company and any Affiliate (as defined below)
of the Company (collectively, “Banking Business”) from a place that is located
within five (5) miles of a place where the Company or any Affiliate maintains a
branch, office or other place of business, or has filed a regulatory notice or
application to establish a branch, office or other place of business
(collectively, the “Restricted Area”). The term “Non-Competition Period” shall
mean: (i) the greater of (A) six (6) months after the effective date of the
termination of Executive’s employment, and (B) any period of time during which
Executive is entitled to receive payments or benefits pursuant to Sections 6(b),
(c) or ( e) of this Agreement on account of a termination based on a Disability
Determination, Without Cause or for Good Reason, respectively; and (ii) six
(6) months from the effective date of the termination of Executive’s employment
if such employment is terminated By Resignation or With Cause. Notwithstanding
the foregoing or anything to the contrary herein, Executive shall be entitled to
engage in the practice of public accounting during the Non-Competition Period
and the foregoing restrictions shall not apply to any activities in which
Executive engages that are within the scope of Executive’s practice of public
accounting. The term “Affiliate” means, for all purposes of this Agreement, any
Legal Entity that directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Company. The
following Legal Entities are Affiliates of the Company as of the date of this
Agreement: the Bank; Financial Assurance Services, Inc.; SXNB Corporation (an
Illinois corporation in dissolution); Success Bancshares, Inc. (a Delaware
corporation in dissolution); and BF Asset Recovery Corporation.

(b) Non-Solicitation. Executive shall not, during the Non-Solicitation Period
(as hereinafter defined), directly or indirectly, either as an individual for
Executive’s own account, or as an employee, agent, independent contractor or
consultant of or for any person or Legal Entity, or as an officer, director,
stockholder, owner or member of any Legal Entity: (i) call upon or solicit for
the purpose of obtaining Banking Business from, or do any Banking Business

 

 

11



--------------------------------------------------------------------------------

with, any person or Legal Entity that was or is a customer of the Company or any
Affiliate at any time between the Effective Date of this Agreement and the last
day of the Non-Solicitation Period, and with which Executive had dealings on
behalf of the Company or with which Executive had dealings on behalf of the Bank
(a “Protected Customer”); (ii) divert or take away from the Company or an
Affiliate any existing Banking Business between the Company or an Affiliate and
a Protected Customer; (iii) call upon or solicit for the purpose of obtaining
Banking Business from, or do any Banking Business with, any person or Legal
Entity from which the Company or an Affiliate purchased loans or personal
property leases (or any payment streams there under), or that referred or
originated loans or personal property leases (or any payment streams there
under) to, for or on behalf of the Company or an Affiliate at any time between
the Effective Date of this Agreement and the last day of the Non-Solicitation
Period (a “Protected Referral Source”); (iv) divert or take away from the
Company or an Affiliate any existing Banking Business between the Company or an
Affiliate and a Protected Referral Source; (v) solicit or induce any Protected
Customer or Protected Referral Source to terminate or not renew or continue any
Banking Business with the Company or any Affiliate, or to terminate or not renew
or continue any contractual relationship with the Company or any Affiliate;
(vi) hire, or assist or cause any person or Legal Entity with which Executive is
affiliated or associated in hiring, any person who was or is an employee of the
Company or any Affiliate between the Effective Date of this Agreement and the
last day of the Non-Solicitation Period (a “Protected Employee”); (vii) solicit
or induce any Protected Employee to terminate her employment with the Company or
any Affiliate; or (viii) attempt to do, or conspire with or aid and abet others
in doing or attempting to do, any of the foregoing. The term “Non-Solicitation
Period” shall mean, except as provided in Section 8(t) below, a period of
eighteen (18) months commencing on the effective date of the termination of
Executive’s employment.

(c) Confidentiality. Executive recognizes and acknowledges that personal
information and knowledge thereof regarding the customers of the Company and its
Affiliates are protected by state and federal law and the Privacy Principles of
the Company and its Affiliates, as amended from time to time (collectively,
“Protected Customer Information”), and that customer lists, trade secrets,
nonpublic financial information, and nonpublic past, present, planned or
considered business activities of the Company and its Affiliates and any plans
for such business activities (collectively, “Proprietary Information”) are
valuable, special and unique assets of the Company. Executive will not, during
or after the Employment Period, disclose any Protected Customer Information or
Proprietary Information or her knowledge thereof to any person or Legal Entity
other than the Company or any Affiliate, or use any Protected Customer
Information or Proprietary Information to the detriment of the Company, any
Affiliate or any of their respective customers or employees, or for the benefit
of herself, any person or any Legal Entity, for any reason or purpose
whatsoever. Notwithstanding the foregoing, Executive may (i) disclose and use
information that becomes publicly known through no wrongful act or omission of
Executive, but only if the disclosure of such information is not restricted by
any applicable state or federal laws or regulations and the information is not
received from a person who was or is bound by an obligation not to disclose such
information; (ii) disclose and use any financial, banking, business or economic
principles, concepts or ideas that do not constitute Protected Customer
Information or Proprietary Information; (iii) disclose any information regarding
the business activities of the Company or its Affiliates to a governmental
authority pursuant to a formal written request made by such governmental
authority; and (iv) disclose any information required to be disclosed by
Executive pursuant to an

 

 

12



--------------------------------------------------------------------------------

order or judicial process issued by a court of competent jurisdiction; provided,
however, that to the extent not prohibited by applicable state or federal law,
Executive shall provide the Company or the applicable Affiliate with at least
ten (10) days’ prior written notice of her intention to disclose information
pursuant to subparagraph (Hi) or (iv) of this Section 8(c).

(d) Cooperation in Legal Proceedings. During the Employment Period and for a
period equal to three (3) years from the effective date of the termination of
Executive’s employment, Executive shall, upon reasonable notice, furnish such
cooperation, information and assistance to the Company as may reasonably be
required by the Company or any Affiliate of the Company in connection with any
pending or threatened judicial, administrative or arbitration proceeding or any
investigation that is based on events or circumstances in which Executive had
personal knowledge or involvement and in which the Company or any of its
Affiliates is or may become a party or target, except for proceedings instituted
against Executive by the Company or any governmental or regulatory authority, or
proceedings instituted by Executive against the Company to enforce the terms of
this Agreement or any other duties or obligations of the Company to Executive.
The Company, or if applicable, its Affiliate, shall reimburse Executive for all
reasonable costs and expenses incurred by Executive in providing such
cooperation, information and assistance. Unless Executive’s appearance is
compelled by a court order or other legal process, Executive shall not be
obligated to devote more than two (2) days per calendar month in fulfilling her
obligations under this Section 8(d), and the Company or its Affiliate shall make
reasonable accommodations to avoid interfering with any duties that Executive
may then have to any client or other employer. Notwithstanding anything to the
contrary in this Section 8(d) or this Agreement, while Executive will be
encouraged to voluntarily provide sworn testimony where appropriate, Executive
shall have no duty to provide sworn testimony in any judicial, arbitration or
discovery proceeding except as may be required by any rule of procedure,
subpoena or judicial process applicable to or enforceable against Executive, and
in no case shall Executive be required to provide any testimony that, in the
judgment of Executive, might or could expose her to civil liability or
compromise her privilege against self incrimination. Any testimony given by
Executive in such a proceeding shall be truthful, but in no event shall the
content of any testimony given by Executive in such a proceeding constitute a
breach of this Section 8( d) or any other provision of this Agreement. Executive
may condition her providing of assistance and testimony hereunder on her receipt
of an undertaking from the Company that it will indemnify her for such actions
to the fullest extent permitted by applicable law.

(e) Remedies. Executive and the Company stipulate that irreparable injury will
result to the Company and its Affiliates and their business and property in the
event of Executive’s violation of any provision of this Section 8, and agree
that, in the event of any such violation by Executive, the Company, and if
applicable, its Affiliates, will be entitled, in addition to any other rights,
remedies and money damages that may then be available, to injunctive relief to
restrain the violation hereof by Executive, Executive’s partners, agents,
servants, employees and all persons acting for, under the direction or control
of or in concert with Executive, and to such other equitable remedies as may
then be available. Nothing herein will be construed as prohibiting the Company
or any Affiliate from pursuing any other remedies available to the Company or
such Affiliate for such breach or threatened breach, including the recovery of
money damages from Executive.

 

 

13



--------------------------------------------------------------------------------

(1) Adjustment of Non-Solicitation Period. The Non-Solicitation Period shall be
reduced from eighteen (18) months to ninety (90) days, but only with respect to
the restrictions set forth in Subsection (b)(i) and Subsection (b)(iii) of
Section 8 of this Agreement (and the prohibitions in Subsection (b) (viii) of
Section 8 against, aiding, abetting, inducing or conspiring with others to
violate those restrictions), in the event that Executive resigns her employment
within twelve (12) months after the Board fails to extend the Employment Period
within ninety (90) days (before or after) an applicable Anniversary Date
pursuant to Section 2(a) for an additional one (1) year and Executive provides
the Board with notice of such failure at least thirty (30) days prior to the
expiration of such ninety (90) day period, or in the event that the Company
terminates Executive’s employment For Cause based on a repeated and material
failure to achieve minimum objectives under a Business Plan established in
accordance with Section I (d) of this Agreement, or a repeated and material
failure of Executive to meet reasonable performance standards established in
accordance with Section 1 (d) of this Agreement. The Non-Solicitation Period
shall be reduced from eighteen (18) months to six (6) months, but only with
respect to the restrictions set forth in Subsection (b)(i) and Subsection
(b)(iii) of Section 8 of this Agreement (and the prohibitions in Subsection
(b)(viii) of Section 8 against, aiding, abetting, inducing or conspiring with
others to violate those restrictions), in the event that the Company terminates
this Agreement Without Cause or Executive terminates this Agreement for Good
Reason, provided that, in either case, Executive executes and delivers to the
Company a writing, acceptable in form and substance to the Company, that
releases and waives any and all obligations that the Company may have under
Section 6(c) or 6(e) of this Agreement to pay Executive any Base Salary after
the expiration of such six-month period, or to provide Executive (or upon her
death, her surviving spouse and minor children, if any) with coverage under the
Core Plans after the expiration of such six-month Non-Solicitation Period.

 

9. SOURCE OF FUNDS: ALLOCATION.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Company; provided, however, that to the extent
that any cash compensation payments and benefits (other than benefits provided
by the Company under the 2006 EIP) provided for in this Agreement are paid to or
received by Executive from the Bank, whether pursuant to the Bank Agreement or
otherwise, such cash compensation payments and benefits paid by the Bank shall
be subtracted from any amounts due simultaneously to Executive under this
Agreement. Payments due Executive pursuant to this Agreement and the Bank
Agreement shall be allocated in proportion to the services rendered and time
expended on such activities by Executive as determined by the Company and the
Bank on a quarterly basis or as required by law.

 

10. EFFECT ON PRIOR AGREEMENTS AND EXISTING PLANS.

This Agreement contains the entire understanding between the parties hereto with
respect to Executive’s employment with the Company, and supersedes the Initial
Agreement, any prior offer of employment, employment letter or other agreements
or understandings between the Company and Executive, whether oral or written,
with respect thereto, except that this Agreement shall not affect or operate to
reduce any benefit or compensation inuring to Executive of a kind provided for
in any Core Plan or any separate plan or program established for the benefit of
Company employees generally, or any separate plan or program established after
the

 

 

14



--------------------------------------------------------------------------------

date of this Agreement for the specific benefit of Executive. No provision of
this Agreement shall be interpreted to mean that Executive is subject to
receiving fewer benefits than those available to her without reference to this
Agreement.

 

11. MODIFICATION AND WAIVER.

This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto and approved by the Board. No term or condition of
this Agreement shall be deemed to have been waived, nor shall there be any
estoppel against the enforcement of any provision of this Agreement, except by
written instrument of the party charged with such waiver or estoppel. No such
written waiver shall be deemed a continuing waiver unless specifically stated
therein, and each such waiver shall operate only as to the specific term or
condition waived and shall not constitute a waiver of such term or condition for
the future as to any act other than that specifically waived. Notwithstanding
the foregoing, in the event that any provision or the implementation of any
provision of this Agreement is finally determined to violate any applicable law,
regulation or other regulatory requirement that is binding on the Company,
Executive and the Company agree to amend such provision to the extent necessary
to remove or eliminate such violation, and such provision shall then be
applicable in the amended form.

 

12. NO ATTACHMENT.

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.

 

13. REQUIRED PROVISIONS.

In the event any of the foregoing provisions of this Agreement are in conflict
with the provisions of this Section 13, this Section 13 shall prevail.

(a) Rights Not Prejudiced. Any payments made to Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon compliance with
Section 18(k) of the Federal Deposit Insurance Act, 12 V.S.C. Section 1828(k)
and the rules and regulations promulgated there under in 12 C.F.R. Part 359.

(b) Certain Payments. Any payments made to Executive pursuant to this Agreement,
or otherwise, are subject to and conditioned upon compliance with 12 V.S.C.
Section 1828(k) and 12 C.F.R. Section 545.121 and any rules and regulations
promulgated there under.

 

14. WITHHOLDING.

All payments required to be made to Executive under this Agreement shall be
subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Company reasonably determines should be withheld
pursuant to any applicable state or federal law or regulation.

 

 

15



--------------------------------------------------------------------------------

15. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision that is not held invalid, and
each such other provision and part thereof shall to the full extent consistent
with law continue in full force and effect. Without limiting the foregoing, if
any provisions of Section 8 of this Agreement are held to be unenforceable
because of the scope, duration or area of applicability, the court making such
determination shall have the power to modify such scope, duration or area of
applicability, or all of them, and such provision shall then be applicable in
the modified form.

 

16. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

17. GOVERNING LAW.

The validity, interpretation, performance and enforcement of this Agreement
shall be governed by the internal laws of the State of Illinois, without regard
or reference to any principles of conflicts of law of the State of Illinois,
except to the extent that such internal laws are preempted by the laws of the
United States or the regulations of the OTS or any other agency of the United
States.

 

18. DISPUTE RESOLUTION.

(a) Arbitration. Except for claims, cases or controversies based on or arising
out of Section 8 of this Agreement (“Section 8 Claims”), all claims, cases or
controversies arising out of or in connection with either this Agreement,
Executive’s employment with the Company or the termination or cessation of such
employment (collectively, “Employment Claims”), whether asserted against the
Company, an Affiliate (as defined below), and/or an officer, director or
employee of the Company or an Affiliate, and whether based on this Agreement or
existing or subsequently enacted or adopted statutory or common law doctrines,
shall be finally settled by arbitration conducted by JAMS Endisputed or a
successor entity (“JAMS”) in Chicago, Illinois, in accordance with the then
applicable Employment Arbitration Rules and Procedures of JAMS, or in the event
JAMS or a successor in interest of JAMS no longer provides arbitration services,
by the American Arbitration Association or a successor entity (the “AAA”) in
accordance with its then applicable National Rules for the Resolution of
Employment Disputes. The costs and fees imposed by JAMS or the AAA for
conducting such arbitration shall be borne equally by Executive and the Company
unless the arbitrator determines otherwise. The award rendered by the
arbitrator(s) shall be final and binding upon Executive, the Company and any
other parties to such proceeding, and may be entered and enforced as a judgment
in any court of competent jurisdiction. The Employment Claims subject to
arbitration hereunder shall include, but shall not be limited to, those arising
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, as amended, including the amendments of the Civil Rights Act of
1991, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act, the law of

 

 

16



--------------------------------------------------------------------------------

contract, the law of tort, and other claims under federal, state or local
statutes, ordinances and rules or the common law. Executive and the Company
acknowledge that by agreeing to arbitration they are relinquishing all rights
they have to sue each other for Employment Claims that do not constitute
Section 8 Claims and any rights that they may have to a jury trial on Employment
Claims that do not constitute Section 8 Claims.

(b) Section 8 Claims. All Section 8 Claims shall be brought, commenced and
maintained only in a state or federal court of competent jurisdiction situated
in the County of Cook or the County of DuPage, State of Illinois. Executive and
the Company each hereby (i) consents to the exercise of jurisdiction over her or
its person and property by any court of competent jurisdiction situated in the
County of Cook or the County of DuPage, State of Illinois for the enforcement of
any claim, case or controversy based on or arising under Section 8 of this
Agreement; (ii) waives any and all personal or other rights to object to such
jurisdiction for such purposes; and (iii) waives any objection which it may have
to the laying of venue of any such action, suit or proceeding in any such court.

 

19. INDEMNIFICATION AND INSURANCE.

(a) General. The Company shall indemnify Executive, and shall promptly pay to
Executive, in advance of the final disposition of Proceeding to which Executive
is a Party by reason of her service in her Official Capacity, the reasonable
Expenses incurred by Executive in such Proceeding, in each case to the maximum
extent permitted or required by Maryland law as in effect on the date hereof and
as amended from time to time, including, without limitation, Section 2-418 of
the Maryland General Corporation Law (the “MGCL”); provided that: (i) the
Company shall not be obligated to pay or advance any amounts otherwise
indemnifiable or payable hereunder if and to the extent that Executive has
otherwise actually received such payment or advance under any insurance policy
or any other contract or agreement to which Executive is a Party, including,
without limitation, the Bank Employment Contract or any directors’ and officers’
liability insurance policy maintained by the Company, the Bank or any affiliate
of either; and (ii) the Company shall only pay and advance Expenses under
procedures permitted or required by applicable law. For the purposes of this
Section 19, the terms “Expenses,” “Official Capacity,” “Party” and “Proceeding”
shall have the meanings provided in Section 2-418 of the MGCL, as in effect on
the date hereof.

(b) Successful Defense of Claims. If a claim for indemnification under this
Section 19 is based on Executive’s successful defense of a Proceeding, Executive
shall be deemed to have been successful in the defense of a claim, issue or
matter asserted in such Proceeding if it is dismissed pursuant to a settlement
agreement that is approved by the Company in writing, or if such claim, issue or
matter is otherwise dismissed, on the merits or otherwise, with or without
prejudice. If Executive is successful in the defense of one or more but less
than all claims, issues or matters asserted or arising in a Proceeding, the
Company shall indemnify Executive for all Expenses actually and reasonably
incurred by Executive or on her behalf in connection with each claim, issue or
matter that Executive has successfully defended. In such event, Expenses shall
be allocated on a reasonable and proportionate basis among the claims, issues
and matters that have been successfully defended, and among any that have not
been successfully defended.

 

 

17



--------------------------------------------------------------------------------

(c) Procedures. To seek indemnification or the advance of Expenses hereunder,
Executive shall submit to the Company a written request therefore, which shall:
(i) describe with reasonable particularity the claim that has been made or
threatened against Executive and the reasons why Executive believes that it is
lawful and appropriate for the Company to indemnify and/or pay, advance or
reimburse Expenses to Executive in connection therewith; and (ii) contain or
include such documentation and information as is reasonably available to
Executive and is reasonably necessary to enable the Board of Directors or a
committee thereof, or if applicable, special legal counsel to the Board of
Directors, to determine whether to approve, deny or otherwise respond to such
request. Such determination shall be made and communicated to Executive in
writing as soon as reasonably practicable, but in no case more than thirty
(30) days of the Company’s receipt of Executive’s request. In any Proceeding
commenced to enforce Executive’s entitlement to indemnification or the advance
of Expenses, the Company shall have the burden of proving that Executive is not
entitled to indemnification or the advance of Expenses, as the case may be. All
other procedures with respect to indemnification and the payment, advancement or
reimbursement of Expenses in connection with a Proceeding to which Executive is
a Party by reason of her service in her Official Capacity shall be as provided
in the charter or bylaws of the Company and Maryland law.

(d) Survival of Rights and Benefits. The rights and benefits provided to
Executive under this Section 19 shall survive the termination or expiration of
this Agreement and shall not be deemed to be exclusive of any other rights or
benefits to which Executive may at any time be entitled under Maryland law or
any other applicable law, the charter or bylaws of the Company, or any other
agreement to which Executive is a Party. No amendment, alteration or repeal of
any applicable Maryland law or any provision of the charter or bylaws of the
Company shall: (i) have the effect of reducing, limiting or restricting the
rights and benefits that were available to Executive under this Section 19 based
on such law or provision as in effect on the date hereof; or (ii) limit or
restrict any right of or benefit to Executive hereunder in respect of any action
taken or omitted by Executive in his official capacity prior to such amendment,
alteration or repeal.

 

20. COSTS AND LEGAL FEES.

(a) Payment to Executive. Except as provided in Section 18(a) hereof, in the
event any dispute or controversy arising under or in connection with any
provision of this Agreement other than Section 8 hereof is resolved on the
merits in favor of Executive pursuant to an arbitration award or final judgment,
order or decree of a court of competent jurisdiction (the time for appeal there
from having expired and no appeal having been perfected), the Company shall be
obligated to pay Executive, within thirty (30) days after the date on which such
judgment becomes final and not subject to further appeal, all reasonable costs
and legal fees paid or incurred by Executive in connection with such dispute or
controversy.

(b) Payment to the Company. Except as provided in Section 18(a) hereof, in the
event any dispute or controversy arising under or in connection with Section 8
of this Agreement is resolved on the merits in favor of the Company pursuant to
an arbitration award or final judgment, order or decree of a court of competent
jurisdiction (the time for appeal there from having expired and no appeal having
been perfected), Executive shall be obligated to pay the Company, within thirty
(30) days after the date on which such judgment becomes final and not subject to
further appeal, all reasonable costs and legal fees paid or incurred by the
Company in connection with such dispute or controversy.

 

 

18



--------------------------------------------------------------------------------

21. NO CONFLICTS.

Executive has heretofore advised the Company and hereby represents that the
execution and delivery of this Agreement and the performance of the obligations
hereunder do not and will not conflict with, or result in any default, violation
or breach of any contract or agreement to which Executive is a party, or of any
legal duty of Executive.

 

22. SURVIVAL.

The rights and obligations of Executive and the Company under Sections 6, 8, 14,
18, 19, 20 and 21 of this Agreement shall survive the termination of Executive’s
employment and the termination or expiration of this Agreement. All other rights
and obligations of Executive and the Company shall survive the termination or
expiration of this Agreement only to the extent that they expressly contemplate
future performance and remain unperformed.

 

23. SUCCESSORS AND ASSIGNS.

(a) Continue Rights and Obligations. This Agreement shall be binding upon, and
insure to the benefit of, Executive and her heirs, executors, administrators and
assigns, and the Company and its successors and assigns. The Company shall
require any of its successors or assigns, whether resulting from a purchase,
merger, consolidation, reorganization, conversion or a transfer of all or
substantially all of its business or assets, to expressly and unconditionally to
assume and agree to perform its obligations under this Agreement, in the same
manner and to the same extent that it would be required to perform such
obligations if no such succession or assignment had occurred.

(b) Payments to Estate or Trust. Any amounts due Executive hereunder shall be
paid to Executive’s estate in the event of Executive’s death except as expressly
provided herein; provided that, notwithstanding the foregoing, Executive may, in
her discretion, provide for the payment of some or all of such amounts to a
trust established by Executive. In the event that Executive desires that such
amounts be paid to a trust, Executive shall notify the Company of such intention
in writing and comply with any requirements of applicable law.

[Remainder of page intentionally left blank]

 

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, BankFinancial Corporation has caused this Agreement to be
executed by its duly authorized officers and directors, and Executive has signed
this Agreement as of this 20th day of October, 2008.

EXECUTIVE

 

BANKFINANCIAL CORPORATION By:  

/s/ F. Morgan Gasior

   

/s/ Elizabeth Doolan

Its:  

Chief Executive Officer

    Elizabeth Doolan

 

 

20